Citation Nr: 9928060	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1968.  This appeal arises from an August 1996 rating decision 
of the Hartford, Connecticut Regional Office (RO), which 
denied the veteran's claim for entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  The veteran's claim that he has PTSD related to military 
service is accompanied by medical evidence to support that 
allegation.

2.  The claim for entitlement to service connection for PTSD 
is plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the veteran's claim 
for service connection for PTSD is well grounded.
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

In this case, the veteran contends that he has PTSD which is 
related to his military service in Vietnam.  The medical 
evidence shows that the veteran has been hospitalized at the 
VA numerous times and that hospital summaries reflect a 
diagnosis of PTSD.  However, the most compelling evidence of 
record in establishing a well grounded claim is an October 
1996 VA examination report, which reflects a diagnosis of 
PTSD.  In that report, the VA examiner stated that the 
veteran's PTSD was based on the recurrences of nightmares and 
intrusive thoughts and flashbacks related to the experience 
that he lived when he was in the military in Vietnam.  The VA 
report represents competent medical evidence showing a 
relationship between service and the current diagnosis of 
PTSD.  Consequently, the veteran has met the initial burden 
under 38 U.S.C.A. § 5107(a) as the evidence submitted crosses 
the threshold of mere allegation.  Thus, the instant claim is 
plausible and therefore well grounded.


ORDER

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  


REMAND

The Board notes that the Department of Veterans Affairs (VA) 
has a duty to assist the veteran in the development of facts 
pertaining to his well grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that the duty to assist 
the appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  An October 1996 VA 
examination report notes that the veteran had been 
hospitalized at the John Dempsey Hospital and St. Raphael's.  
At his 1998 hearing, the veteran testified that he sought 
psychiatric treatment at St. Francis Hospital prior to his 
referral to Rocky Hill Veterans Hospital.  The RO should 
attempt to obtain these records.  

The veteran contends that his PTSD is the result of his 
experiences in Vietnam.  In order to establish service 
connection for PTSD there must be medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical evidence 
between current symptomatology and the claimed inservice 
stressor.  See 38 C.F.R. § 3.304(f).  The record shows that 
the veteran has been diagnosed with PTSD by the VA as 
reflected in hospital summaries, outpatient records dated 
from 1992, and an October 1996 examination report.  Moreover, 
the diagnosis on the VA examination was related to the 
veteran's traumatic experiences in Vietnam.  These stressors 
concerned the following:  seeing bloated, malnourished 
children by the roadside and being unable to help, undergoing 
shell attacks and seeing the dead bodies of soldiers he knew, 
and being deployed to crash sites to recover sensitive flight 
records.  The veteran also testified in 1998 regarding his 
traumatic experiences in Vietnam:  receiving mortar/rocket 
attacks while in Ben Hoa and Chu Long, coming under fire 
while retrieving equipment/tanks and seeing Terry Rummels 
from his unit and a Sergeant Parker from another unit (First 
Cavalry) get hit; seeing babies and children--some dead--on 
the road while walking through villages, and coming under 
fire while destroying sensitive materials from the site of a 
wrecked reconnaissance plane before the Vietcong arrived.  
There is no evidence of record that the veteran's alleged 
stressors in service occurred, and it does not appear that 
the RO ever attempted to verify the same.  In view of the 
foregoing, the RO should attempt to verify through the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
the occurrence of the veteran's alleged stressors. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request as detailed an account as 
possible regarding his claimed inservice 
stressors as detailed above, to include 
the place names and dates of the 
incidents, in order to assist in the 
verification of the incidents.  The 
veteran's response should be associated 
with the claims folder.  

2.  The RO should contact the John 
Dempsey Hospital, St. Raphael's Hospital, 
St. Francis Hospital, and Rocky Hill 
Veterans Hospital, and request copies of 
all records of treatment relating to the 
veteran's PTSD which have not already 
been obtained.  If necessary, the RO 
should request from the veteran the 
addresses of these health care providers 
and any necessary releases.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should prepare a summary of 
the veteran's alleged stressors.  The 
summary should include the unit in which 
the veteran served, dates, place, and a 
detailed description of the alleged 
incidents.  This summary and all 
associated documents including service 
personnel records and the veteran's DA 
Form 20, should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150.  USASCRUR 
should then be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  All records 
obtained should be associated with the 
claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the claim, and if it continues to be 
denied the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

